COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Fulton and Ortiz


              BRANDON TYLER WEBB
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1107-21-3                                           PER CURIAM
                                                                                  SEPTEMBER 27, 2022
              COMMONWEALTH OF VIRGINIA


                                        FROM THE CIRCUIT COURT OF LEE COUNTY
                                                Tammy S. McElyea, Judge

                                (Don M. Williams Jr.; Williams Law Office PLC, on brief), for
                                appellant. Appellant submitting on brief.

                                (Jason S. Miyares, Attorney General; Mason D. Williams, Assistant
                                Attorney General, on brief), for appellee.


                      Following trial, a jury convicted Brandon Tyler Webb of one count of malicious wounding

              and one count of abduction. The Circuit Court of Lee County sentenced Webb to a total of

              twenty-nine years’ imprisonment, with eight years suspended. On appeal, Webb argues that the

              trial court erred in denying his motion to strike the abduction count because it was incidental to the

              malicious wounding count and therefore not a distinct crime. Webb also contends that the trial

              court erred in denying his motion to strike the malicious wounding count because the

              Commonwealth failed to offer sufficient evidence that he acted with malice or intended to maim,

              disfigure, disable, or kill the victim. After examining the briefs and record in this case, the panel

              unanimously holds that oral argument is unnecessary because “the appeal is wholly without merit.”

              Code § 17.1-403(ii)(a); Rule 5A:27(a). Because Webb did not comply with Rule 5A:8 and a




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
transcript or written statement of facts is indispensable to resolving his appeal, we affirm the trial

court’s decision.

                                            BACKGROUND

        On December 2, 2019, a grand jury indicted Webb on one count of malicious wounding and

one count of abduction. After Webb’s trial, the jury convicted Webb of both counts and the trial

court sentenced him to a total of twenty-nine years’ imprisonment, with eight years suspended. The

trial court entered its final order on September 15, 2021. Webb timely noted his appeal but did not

file the trial transcripts until January 18, 2022.

                                               ANALYSIS

        Webb challenges the trial court’s denial of his motions to strike both counts of the

indictment. Rule 5A:8 requires a party to file a timely transcript or written statement of facts in lieu

of a transcript. See Rule 5A:8(a) and (c) (stating that a transcript or written statement of facts is

only part of the record when it is timely filed). “When the appellant fails to ensure that the record

contains transcripts or a written statement of facts necessary to permit resolution of appellate issues,

any assignments of error affected by such omission will not be considered.” Rule 5A:8(b)(4)(ii).

“If . . . the transcript [or statement of facts] is indispensable to the determination of the case, then the

requirements for making the transcript [or statement of facts] a part of the record on appeal must be

strictly adhered to.” Bay v. Commonwealth, 60 Va. App. 520, 528 (2012) (alterations in original)

(quoting Turner v. Commonwealth, 2 Va. App. 96, 99 (1986)). “This Court has no authority to

make exceptions to the filing requirements set out in the Rules.” Shiembob v. Shiembob, 55

Va. App. 234, 246 (2009) (quoting Turner, 2 Va. App. at 99); see also Bay, 60 Va. App. at 528-29.

        The trial court entered the final order on September 15, 2021, requiring Webb to file the trial

transcript by November 14, 2021. See Rule 5A:8(a) (stating that, absent an extension, a transcript

must be filed “no later than 60 days after entry of the final judgment”). Webb did not file the

                                                     -2-
transcripts until January 18, 2022. As such, Webb did not timely file the transcripts from the trial

court proceedings or a written statement of facts in lieu of a transcript. See Rule 5A:8(a) and (c).

        Since the record does not include a timely filed transcript or a written statement of facts in

lieu of a transcript, we must consider whether one is indispensable to a determination of the

assignments of error raised on appeal. See Bay, 60 Va. App. at 528-29; Anderson v.

Commonwealth, 13 Va. App. 506, 508 (1992). “Whether the record is sufficiently complete to

permit our review on appeal is a question of law subject to our de novo review.” Bay, 60 Va. App.

at 529. Because Webb challenges the trial court’s denial of his motions to strike during the trial, we

conclude that a transcript or written statement of facts in lieu of a transcript of the trial proceedings

resulting in his convictions are indispensable to resolving the assignments of error raised on appeal.

See Smith v. Commonwealth, 32 Va. App. 766, 772 (2000). As Webb failed to provide a timely

filed transcript or a written statement of facts in lieu of a transcript, necessary to resolve his

assignments of error, we will not consider them. Rule 5A:8(b)(4)(ii).

                                             CONCLUSION

        For these reasons, the trial court’s decision is affirmed.

                                                                                                 Affirmed.




                                                   -3-